Citation Nr: 1648428	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-33 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a prostate condition, to include as due to exposure to herbicides.  

2. Entitlement to service connection for a prostate condition, to include as due to exposure to herbicides.  

3. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

4. Entitlement to service connection for bilateral hearing loss.  

5. Entitlement to service connection for tinnitus. 

6. Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depressive disorder, and posttraumatic stress disorder (PTSD).  


7. Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Martz Ames, Supervisory Senior Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2015 the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

The issues of entitlement to service connection for hypertension, bilateral hearing loss, tinnitus, an acquired psychiatric disorder, a low back disability; and prostate disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Evidence associated with the claims file since October 2001 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a prostate condition. 


CONCLUSION OF LAW

Evidence received since the October 2001 rating decision that denied service connection for a prostate condition, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2001, the RO denied the Veteran's claim for service connection for a prostate condition on the basis that he did not have a current disability.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the October 2001 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2016). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

More than one year after the October 2001 rating decision, VA treatment records show that the Veteran was subsequently diagnosed with benign prostatic hypertrophy (BPH), and therefore has a current disability.  Reopening of the Veteran's claim for service connection for a prostate condition based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).

In the August 2010 Statement of the Case (SOC) and November 2014 and April 2016 Supplemental Statements of the Case (SSOC), the AOJ addressed the underlying merits of the Veteran's claim for service connection for a prostate condition.  Therefore there is no prejudice to the Veteran for the Board to adjudicate the service connection claim.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

New and material evidence having been received, the claim for service connection for a prostate condition is reopened; the appeal is granted to this extent only.


REMAND

With regard to hypertension, the Veteran is presumed to have been exposed to herbicides due to his in-country Republic of Vietnam service.  The National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  These findings meet the low threshold needed to show that there is an indication that hypertension may be due to exposure to herbicides.  An opinion as to direct causation is needed.  

With regard to bilateral hearing loss, the February 2016 VA examiner found that the Veteran's hearing loss was not related to service because his hearing was normal on separation.  The examiner did not take into account the Veteran's reports, such as being exposed to the sound of 105 mm Howitzers with no hearing protection or that his duties involved carrying ammunition to Howitzers while they were being fired.  The examiner also did not consider more current literature with regard to delayed onset hearing loss.  A new opinion is needed.  

With regard to tinnitus, the December 2015 remand requested an etiology opinion with regard to tinnitus and one was not provided.  The Veteran is entitled to substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. 268.  An etiology opinion for tinnitus is required.  

With regard to an acquired psychiatric disorder, the March 2016 VA examiner stated that the Veteran's paranoid schizophrenia could not be caused by service because there is no evidence that it began during or shortly after active service.  The Board notes that the Veteran left service in 1969, and the first medical records for him were from 1985, a difference of 16 years.  It is not adequate for an examiner to rely solely on the absence of contemporaneous medical records to support a negative opinion.  An addendum opinion is needed.  

With regard to the Veteran's low back disability, the July 2010 VA examiner concluded that the Veteran's medical records were silent for back problems until December 2009.  However, VA treatment records indicate that chronic low back pain was diagnosed in February 2008.  Private medical records note that the Veteran reported a history of chronic back pain in November 2005.  Therefore, the July 2010 VA examiner's conclusion regarding when the disability first appeared is inaccurate.  Further, the examiner stated that there was no documentation of a back problem from his discharge in 1969 until 2009.  However, there are multiple gaps in the Veteran's treatment records, most notably; there are no records from 1969 until 1985, when the Veteran sought treatment for substance abuse.  Then there are no treatment records for the period from 1987 through 2004.  Therefore, it is not adequate for the examiner to rely on absence of records to conclude that there was no chronicity of disability symptoms.  A new opinion is needed.  

The finding of new and material evidence to reopen the claim of service connection for a prostate disorder, entitles the Veteran to a new VA examination.  See Shade v. Shinseki, 24 Vet. App. at 121.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a clinician to render an opinion as to whether the Veteran's hypertension is caused or aggravated by an in-service disease or injury, including exposure to herbicides.  An examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service or within one year of service or is related to a disease or injury in service, including his exposure to herbicides.  

It is not sufficient for the examiner to conclude that his hypertension is not directly due to exposure to herbicides merely because hypertension is not included as a condition presumptively associated with herbicides.  

c. The examiner must provide reasons for his or her opinion(s).  If any requested opinions cannot be provided without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Return the Veteran's claims file to the examiner who provided the February 2016 bilateral hearing loss opinion so that a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

b. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began during active service; or, is caused or aggravated by a disease or injury in service to include noise exposure; or, with regard to sensorineural hearing loss, began within one year after discharge from active service.  

ii. Whether it is at least as likely as not that the Veteran's tinnitus began during active service; or, is related to an incident of service to include noise exposure.  

Current literature with regard to delayed-onset hearing loss or tinnitus must also be considered.  

c. The examiner should accept the Veteran's report that he was exposed to noise from 105 mm Howitzers in service.  

d. In providing the requested opinion, the examiner must address the Veteran's reports.  The Veteran's statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

e. A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  The examiner should consider current medical literature, including studies reported since the Institute of Medicine study noted in the prior examination report.

f. The examiner must provide reasons for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Return the Veteran's claims file to the examiner who provided the March 2016 psychiatric opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. For each of the psychiatric disorders that the examiner diagnosed or that were present at any time since 2009, he or she must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder began during active service, is related to any incident of service, or in the case of a psychosis, began within one year after discharge from active service.

c. It is not sufficient to provide a negative opinion based solely on the unavailability of medical records immediately following service.  

d. The examiner must provide reasons for his or her opinion(s).  If any requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Return the Veteran's claims file to the examiner who provided the July 2010 spine examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's contention that he hurt his back lifting artillery shells. 

ii. Service treatment records from September 1969 noting back pain.  

iii. Private medical records from November 2005 noting chronic back pain.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began during active service; is related to an incident of service; or if arthritis is diagnosed, began within one year after discharge from active service.

d. The examiner must provide reasons for his or her opinion(s).  If any requested opinions cannot be provided without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Obtain a VA opinion as to whether the Veteran's current prostate disorders, including BPH are caused or aggravated by a disease or injury in service, to include herbicide exposure.  The examiner should review the claims file and provide reasons for the opinion that includes consideration of current medical literature.  

If any requested opinions cannot be provided without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  If any decision is adverse to the Veteran, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


